Citation Nr: 1225709	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-14 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected right hand fifth metacarpal fracture with residual deformity.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran served on active duty from October 1961 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 RO decision, which continued a 10 percent evaluation for service-connected right hand fifth metacarpal fracture with residual deformity.

The Board notes that the March 2009 statement of the case (SOC) also included the issue of entitlement to service connection for a right leg condition, claimed also as right foot frostbite.  In his April 2009 substantive appeal, however, the Veteran indicated that he only wished to appeal the issue related to his right hand condition.  As such, the issue of entitlement to service connection for a right leg condition, claimed also as right foot frostbite is not currently on appeal before the Board.  


FINDING OF FACT

The Veteran's service-connected right hand fifth metacarpal fracture with residual deformity is manifested by complaints of pain, fatigue, weakness, stiffness, and limitation of motion; ankylosis of the right wrist is not shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected right hand fifth metacarpal fracture with residual deformity have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215, 5230 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in May 2008 and October 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters described how disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The Veteran was provided an examination which addressed this claim most recently in August 2009.  This examination, along with the other lay and medical evidence of record, contains sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  There is no evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiner conducted the appropriate diagnostic tests and studies and noted the Veteran's assertions.  Accordingly, the Board finds the examination in this case is adequate upon which to base a decision with regard to this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).	




II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

In a July 2008 rating decision, the RO continued a 10 percent evaluation for service-connected right hand fifth metacarpal fracture with residual deformity under Diagnostic Codes 5230-5215.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  The Veteran seeks a higher evaluation.

Under Diagnostic Code 5230, a 0 percent evaluation is assigned for limitation of motion of the ring or little finger.  This is the maximum evaluation allowed under this diagnostic code.  

Under Diagnostic Code 5215, a 10 percent evaluation is warranted where there is limitation of motion of the wrist on the major or minor hand manifested by dorsiflexion limited to less than 15 degrees and palmar flexion limited in line with the forearm.  This is the maximum evaluation allowed under this diagnostic code.  

Under Diagnostic Code 5214, a 50 percent rating is assigned for ankylosis of the major wrist when such is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  A 40 percent evaluation is assigned for ankylosis of the major wrist when there is ankylosis in any other position except favorable. A 30 percent evaluation is assigned for ankylosis of the major wrist that is favorable in 20 to 30 degree dorsiflexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2011).

Additionally, the Board notes that Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011). 

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

The Board notes that the Veteran underwent a VA examination in May 2008.  At this examination, the Veteran complained of residual right hand pain especially with cold weather and strong hand grip.  He described the pain as throbbing pain, which can be 5 on a 0 to 10 pain scale.  The Veteran reported right hand lateral aspect pain that was worse with repetitive activities, such as when using scissors such as those used in his hobby of caring for roosters used in cock fights.  He complained of fatigue of right hand and pain in right hand associated with repetitive activities using the right hand.  Hand grip strength was noted as 4.5/5 with the right lateral hand being limited by pain.  A mild bump was palpated at the base of the right fifth metacarpal on the lateral aspect.  With regard to the index, long, ring, and little fingers, metacarpophalangeal joint was noted with 0 to 90 degrees of flexion.  Proximal interphalangeal joint was noted with 0 to 100 degrees of flexion.  Distal interphalangeal joint was noted with 0 to 70 or 80 degrees of flexion.  The Veteran was able to approximate the tip of the thumb to digits 2, 3, 4, and 5 with no gap.  The Veteran was able to touch the tip of the fingers 2, 3, 4, 5 to the proximal transverse crease of the palm with no gap.  He was able to oppose thumb digits to 2, 3, 4, and 5 with no gap.  The Veteran had adequate dexterity and strength to push, pull, twist, probe, write, and touch with adequate dexterity and strength for all expression.  The Veteran was diagnosed with right metacarpal fracture with residual mild deformity at the base of the fifth metacarpal.   

The claims file also contains an April 2009 letter from a private physician, in which it was noted that the Veteran suffers from a deformity of the wrist and proximal and distal phalanges of the right hand.  The injuries were swan neck fingers and hand fanning out with internal rotation of the same.  The physician noted that these deformities, including one of the bones of the wrist of the upper right extremity with great functional limitation of the same, limited the utility of said hand in a great degree.  The level of disability since the initial in-service injury had increased with a significant degree of disability and the physician noted a "possibility of permanent loss of said hand."  However, the record does not show any present loss of use of his right hand.  At the muscular level, atrophy of musculature of the hand and wrist existed, especially the pronator muscles and extensors.  The physician recommended, based on the facts, a new evaluation of the case for the Veteran's injury in the wrist and right hand and an increase of compensation, since the Veteran presents a greater disability than the original.  

In light of the April 2009 letter, the Veteran was afforded another VA examination in August 2009.  The examiner noted that the Veteran currently receives no treatment for this disability.  The Veteran was right handed.  The Veteran reported pain and some loss of dexterity due to weakness and stiffness.  He was independent in self care and in his activities of daily living and had retired due to his age.  The Veteran reported flare-ups of 9/10 lasting several hours aggravated by cloudy, rainy days and alleviated by massages.  The Veteran's wrist dorsiflexion, metacarpophalangeal flexion, proximal interphalangeal joint flexion, thumb abduction and rotation were all noted with full range of motion with no deficits.  With regard to the range of motion of the metacarpophalangeal joint of the right fifth finger, the Veteran had a range of motion of 0 to 60 degrees, painful in last 10 degrees with a functional loss of 30 degrees due to pain.  With regard to the range of motion of the proximal interphalangeal joint of the right fifth finger, the Veteran had a range of motion of 0 to 70 degrees with pain in the last 10 degrees and functional loss of 30 degrees due to pain.  With regard to the range of motion of the distal interphalangeal joint of the right fifth finger, the Veteran had range of motion of 0 to 50 degrees with pain in the last 10 degrees and functional loss of 20 degrees due to pain.  The examiner noted no gap between the tip of the thumb and the fingers, between the tips of the fingers and the proximal transverse crease of the palm, and between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  The examiner noted that the Veteran had decreased strength for pulling, pushing, and expression.  He had atrophy in his dorsal aspect of his hand.  The examiner asked the Veteran to repeatedly open and close the right fist without resistance.  Pain was elicited as well as weakness and fatigue.  There was a bump in the fifth metacarpal area, which is very painful.  X-ray reports from 1999 showed degenerative joint disease in the right hand.  The Veteran was diagnosed with right hand's fifth metacarpal trauma (fracture) with residual deformity and right hand's degenerative joint disease as a consequence of his fracture.   

As noted above, a 0 percent evaluation is the maximum evaluation allowed under Diagnostic Code 5230.  As the Veteran is already assigned a 10 percent evaluation, an increased rating cannot be assigned under this diagnostic code. 

Additionally, as noted above, a 10 percent evaluation is the maximum evaluation allowed under Diagnostic Code 5215.  As the Veteran is already assigned a 10 percent rating under this diagnostic code, an increased rating cannot be assigned under this diagnostic code. 

With respect to granting an increased rating under Diagnostic Code 5010, the Veteran is already receiving a 10 percent evaluation for limitation of motion.  Therefore, as the Veteran is already receiving a compensable evaluation for limitation of motion, an increased rating cannot be assigned under Diagnostic Code 5010.

The Board has considered alternative avenues through which the Veteran may obtain an increased disability rating.  Diagnostic Code 5228 evaluates limitation of motion of the thumb, and Diagnostic Code 5229 evaluates limitation of motion of the index or long finger.  As the Veteran is service connected for a little finger disability, which has not been shown to be responsible for additional disability in the remaining fingers or thumb, the Board finds that these diagnostic codes are inapplicable.  Additionally, the medical evidence of record does not reflect that the Veteran meets the criteria for a compensable evaluation for the right hand under either of these diagnostic codes.

With regard to the remaining diagnostic codes relating to wrist and finger disabilities, the Veteran has not been shown to have ankylosis of the right wrist or right hand fifth metacarpal as contemplated by a higher evaluation under Diagnostic Code 5214.  The Board finds that the remaining diagnostic codes relating to wrist and finger disabilities are inapplicable in this case.  See 38 C.F.R. § 4.71a (2011).

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca, the Board notes the Veteran's complaints of fatigue, weakness, and stiffness.  However, the Veteran is already receiving a 10 percent evaluation under Diagnostic Code 5215 for limitation of motion, which is the maximum evaluation allowed for limitation of motion of the wrist absent ankylosis.  Additionally, as noted, a compensable evaluation is not allowed for limitation of motion of the little finger under Diagnostic Code 5230.  Therefore, an increased evaluation is not available under 38 C.F.R. §§ 4.40 or 4.45 or under the provisions of Deluca.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected right hand fifth metacarpal fracture with residual deformity is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is against the claim for an increased rating, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for application.  Hart, supra.

In denying the Veteran's claim for a higher rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, while the record reflects that the Veteran is not working, there is no indication that his service connected right fifth metacarpal fracture with residual deformity results in unemployability.  On the contrary, the evidence shows that he retired due to his age.  The Veteran has submitted no evidence, and the record does not otherwise show that he is unemployable because of his service-connected right hand disability.  Moreover, the VA examiner in August 2009, noted that the Veteran was independent in his self care.  There is no observation or notation of any impairment or complaint productive of occupational impairment, and there is no other evidence of same in the record.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.


ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected right hand fifth metacarpal fracture with residual deformity is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


